     Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                                                              Desc: Main
                                Document Page 1 of 14


          ADVERSARY PROCEEDING COVER SHEET                                                       ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
LIZETTE ALEJANDRO PENA                                                            COOPERATIVA A/C LAS PIEDRAS



ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
THE BATISTA LAW GROUP, PSC
P.O. BOX 191059
SAN JUAN, PR. 00919
787.620.2853
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor       □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor     □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

VIOLATION OF THE FAIR CREDIT BILLING ACT (15 U.S.C. §1666) AND VIOLATION OF THE AUTOMATIC
STAY (11 U.S.C. §362)

                                                                        NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
□   11-Recovery of money/property - §542 turnover of property                     □  61-Dischargeability - §523(a)(5), domestic support
□   12-Recovery of money/property - §547 preference                               □   68-Dischargeability - §523(a)(6), willful and malicious injury
□   13-Recovery of money/property - §548 fraudulent transfer                      □   63-Dischargeability - §523(a)(8), student loan

□   14-Recovery of money/property - other                                         □   64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)


□
    FRBP 7001(2) – Validity, Priority or Extent of Lien

    21-Validity, priority or extent of lien or other interest in property
                                                                                  □   65-Dischargeability - other

                                                                                  FRBP 7001(7) – Injunctive Relief
    FRBP 7001(3) – Approval of Sale of Property                                   □  71-Injunctive relief – imposition of stay
□   31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                  □   72-Injunctive relief – other
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                  FRBP 7001(8) Subordination of Claim or Interest
□   41-Objection / revocation of discharge - §727(c),(d),(e)                      □   81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
                                                                                  FRBP 7001(9) Declaratory Judgment
□   51-Revocation of confirmation
                                                                                  □   91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
□   66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
                                                                                  FRBP 7001(10) Determination of Removed Action
                                                                                  □
□   62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud
                                                                                      01-Determination of removed claim or cause

                                                                                  Other

□   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny
                                                                                  □   SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.

                       (continued next column)                                    □   02-Other (e.g. other actions that would have been brought in state court
                                                                                          and/or federal court if unrelated to bankruptcy case)

□ Check if this case involves a substantive issue of state law                    □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                  Demand $150,000.00
Other Relief Sought
  Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                                             Desc: Main
                             Document Page 2 of 14


              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                            BANKRUPTCY CASE NO.
LIZETTE ALEJANDRO PENA                    21-00066

DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
DISTRICT OF PUERTO RICO                                                SAN JUAN                          ESL
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                     DEFENDANT                    ADVERSARY
                                                                           PROCEEDING
                                                                           NO.
DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ WILLIAM RIVERA VELEZ



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)

AUGUST 28, 2021                                                        WILLIAM RIVERA VELEZ


                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                     Desc: Main
                           Document Page 3 of 14



                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

  In re:

  LIZETTE ALEJANDRO PENA                                 Case No. 21-00066
                                                         Chapter 13


  Debtor
  LIZETTE ALEJANDRO PENA                                 Adv. P. No.

  Plaintiff                                              ACTUAL AND PUNITIVE DAMAGES
                                                         FOR VIOLATIONS OF THE FAIR
                          v.                             CREDIT   BILLING  ACT   AND
                                                         VIOLATION OF THE AUTOMATIC
  COOPERATIVA A/C LAS PIEDRAS                            STAY

  Defendant

                                            COMPLAINT

           COMES NOW, Debtor-Plaintiff, Lizette Alejandro Pena, by and through the undersigned

  counsel and in support of this COMPLAINT respectfully STATES, ALLEGES, and PRAYS as

  follows:

                                       I.      INTRODUCTION

           1.     This action seeks redress damages and injuries suffered by Plaintiff as a result of

  Defendant Cooperativa A/C Las Piedras (hereinafter referred as “Cooperativa”) violation of the

  Fair Credit Billing Act, 15 U.S.C. §1666 (“FCBA”) and the Automatic Stay Provisions of the

  United States Bankruptcy Code 11 U.S.C. § 362. Cooperativa, wrongfully and without

  authorization, levied or converted funds Plaintiff held on deposit with Cooperativa to offset an

  alleged indebtedness arising out of a consumer credit card plan. Cooperativa’s actions took place

  after this Honorable Court had entered an Automatic Stay Order under Section 362; Cooperativa

  did not previously seek or obtain an Order for Relief from the Automatic Stay and/or any other

                                                  1
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                        Desc: Main
                           Document Page 4 of 14



  Order authorizing its wrongful and illegal actions. Cooperativa’s illicit collection activities result

  in the violation of the FCBA, as incorporated onto the Truth In Lending Act at 15 U.S.C. §1666

  and the Automatic Stay provisions of the United States Bankruptcy Code at 11 U.S.C. §362.

                                     II.    JURISDICTION AND VENUE

          2.       Jurisdiction is invoked under the provisions of 28 U.S.C. Sec 157(a)(b)(1) and 28

  U.S.C. Sec 1334 since the facts of the Complaint arise in connection with a case under the

  Bankruptcy Code and concerns this Court’s power and property of the Debtor. In addition, this

  Honorable Court is vested with ‘related to’ jurisdiction over Plaintiffs’ FCBA claims pursuant to

  15 U.S.C. §1666 and 28 U.S.C. §1331 because the proceeds of said claims may benefit the

  bankruptcy estates of the Plaintiffs. See, In re Roman, 527 B.R. 844, 851 (Bankr. D.P.R. 2015).

          3.       Venue is proper in this Court under 28 U.S.C. Sec. 1408 and 1409 because all the

  events and omissions giving raise to the claims asserted in the Complaint occurred within this

  judicial district.

                                                III.    PARTIES

          4.       Plaintiff, Lizette Alejandro Pena (hereinafter referred as “Plaintiff”) is a citizen

  of the Commonwealth of Puerto Rico, residing in the Municipality of Juncos, Puerto Rico and the

  Debtor in the underlying Chapter 13. As such, Mrs. Alejandro Pena has standing to appear as

  Plaintiff.

          5.       Defendant, Cooperativa A/C Las Piedras (hereinafter referred as “Defendant” or

  “Cooperativa”) is a corporation operating under the laws of the Commonwealth of Puerto Rico,

  authorized to provide financial services to its members. Cooperativa issued Plaintiff a certain

  ‘Master Card’ credit card under a consumer credit card plan. As such, Cooperativa is a “card

  issuer” in the context of the FCBA and subject to the Act.


                                                    2
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                        Desc: Main
                           Document Page 5 of 14



         6.      Defendant, INSURANCE COMPANIES ABC, (hereinafter, "INSURANCE

  COMPANIES ABC) are the insurance companies of the Defendant Cooperativa in this adversary

  proceeding who are liable for the acts against Plaintiff and are therefore responsible for the

  damages and acts alleged in this complaint.

         7.      Defendant, JOHN DOE AND JANE DOE, are fictitious names for unknown

  persons who participated in the act and omissions against Plaintiff and/or who are successors of

  Defendant Cooperativa, all responsible for the damages suffered by the Plaintiff.

                                     IV.     FACTUAL ALLEGATIONS

         8.      Plaintiff re-alleges each and every previous allegation as if fully established herein.

         9.      On January 7, 2021, Plaintiff filed a voluntary petition under Chapter 7 of the

  Bankruptcy Code. See, Dk. #1 on the Bankruptcy case no. 20-00066-ESL (hereinafter referred to

  as the “Bankruptcy Case”).

         10.     Pre-petition, Plaintiff had incurred in an alleged debt with Defendant. The alleged

  debt was resulted from credit transactions for the benefit of Plaintiff, Plaintiff’s family and/or

  Plaintiff’s household. The alleged debt was a “Consumer Debt” as such term is understood under

  the FCBA.

         11.     The alleged Debt materialized in the form of a Master Card.

         12.     The Master Card in question is a credit card which is part of a “Credit Card Plan”

  as such term is understood under the FCBA.

         13.     Pre-petition, Defendant also held funds on deposit which belonged to Plaintiff.

         14.     The funds “held on deposit,” as such term is understood under the FCBA, amounted

  to $4,350.27. See, Proof of Claim #2.




                                                   3
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                         Desc: Main
                           Document Page 6 of 14



          15.      The funds “held on deposit” related to a saving account held by Plaintiff at

  Cooperativa.

          16.      A savings account is a “deposit” account. See, Wiscovitch-Rentas v. Banco Popular

  De Puerto Rico (In re Rivera), 600 B.R. 132 (B.A.P. 1st Cir. 2019) ("The Debtor's savings account

  is within the Commercial Transactions Act's definition of a 'deposit account.' The Commercial

  Transactions Act defines a deposit account as '... a demand, time, savings, passbook, or similar

  account maintained with a bank.' P.R. Laws Ann. tit. 19, § 2212(29)").

          17.      On February 11, 2021, Defendant filed its Proof of Claim. See, Proof of Claim # 2.

          18.      On March 1, 2021, Defendant Cooperativa filed Amended Proof of Claim 2-2

  (hereinafter referred to as the “Proof of Claim”). Id.

          19.      In the Proof of Claim Cooperativa announced that it had off-set the alleged

  Consumer Debt against funds held by Plaintiff on deposit with Cooperativa. See, Proof of Claim.

          20.      Cooperativa claimed that the remaining balance owed, after the set-off, was the

  amount of $5,611.37. See, Proof of Claim.

          21.      In fact, at Question #11 of the Proof of Claim, Cooperativa readily – yet wrongfully

  - claims that it was entitled to set-off the alleged Consumer Debt against the funds it held on deposit

  for Plaintiff.

          22.      An account status of Plaintiff’s account with Cooperativa, as informed by

  noticoop@cooplaspiedras.com, as of January 26, 2021 or just 9 days after the Plaintiff sought

  bankruptcy protection, confirms Cooperativa’s off-set of the Consumer Debt against the funds held

  on deposit.

          23.      As of January 26, 2021, Cooperativa reported a “Disp.” (upon information and

  believe, “disposable balance” of just $ 0.90.


                                                    4
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                        Desc: Main
                           Document Page 7 of 14



           24.   Cooperativa, withdraw and/or converted, over $4,300.00 of Plaintiff funds on

  deposit to set-off and/or off-set the Consumer Debt.

           25.   At no time prior to the set-off did Cooperative seek or obtain Relief from the

  Automatic Stay.

           26.   Post-petition, and notwithstanding having received notice of the bankruptcy and

  actually having filed a Proof of Claim, through the month of June 2021, Cooperative continued to

  mail Plaintiff monthly statements which falsely alleged that the Consumer Debt was due and

  owing.

    COUNT I – VIOLATION OF THE FAIR CREDIT BILLING ACT 15 U.S.C. § 1666(h)

           27.   Plaintiff re-alleges each and every previous allegation as if fully established herein.

           28.   Pursuant Section 1666h(a) of the FCBA, the right of setoff in connection with credit

  cards accounts is prohibited.

           29.   Section 1666h(a) reads as follows:

                  A card issuer may not take any action to offset a cardholder’s indebtedness
                  arising in connection with a consumer credit transaction under the
                  relevant credit card plan against funds of the cardholder held on deposit
                  with the card issuer unless—

                  (1) such action was previously authorized in writing by the cardholder in
                  accordance with a credit plan whereby the cardholder agrees periodically
                  to pay debts incurred in his open end credit account by permitting the card
                  issuer periodically to deduct all or a portion of such debt from the
                  cardholder’s deposit account, and

                  (2) such action with respect to any outstanding disputed amount not be
                  taken by the card issuer upon request of the cardholder.

           30.   This provision on offsets "is presented as an absolute bar preventing a card issuer

  from taking action to offset credit card debt against funds held on deposit with the card issuer."

  Martino v. Am. Airlines Fed. Credit Union, 121 F. Supp. 3d 277, 283 (D. Mass. 2015) (citing §


                                                   5
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                     Desc: Main
                           Document Page 8 of 14



  1666h(a)); see also, In re Clark, 161 B.R. 290 (Bankr. N.D. Fla. 1993) (credit union is not

  authorized, under the FCBA, to set-off credit card debt against funds held on deposit,

  notwithstanding its alleged underlying statutory lien).

         31.     In addition, the Federal Reserve Board, in interpreting the TILA setoff prohibition

  concluded that an administrative freeze on funds is “the functional equivalent of an offset,”

  accordingly, prohibited under the FCBA.         See, Official Staff Commentary on Reg. Z, §

  226.12(d)(1)-1.

         32.     "The Debtor's savings account is within the Commercial Transactions Act's

  definition of a 'deposit account.' The Commercial Transactions Act defines a deposit account as

  '... a demand, time, savings, passbook, or similar account maintained with a bank.' P.R. Laws Ann.

  tit. 19, § 2212(29)." Wiscovitch-Rentas v. Banco Popular De Puerto Rico (In re Rivera), 600 B.R.

  132 (B.A.P. 1st Cir. 2019).

         33.     The Consumer Debt related to a credit card debt, which in turn, was part of a credit

  card plan as such term is understood by the FCBA.

         34.     The Proof of Claim confirms that Coopeerativa set-off the Consumer Debt (i.e., a

  credit card debt) against over $4,300.00 of funds Plaintiff held on deposit with Cooperativa (i.e.

  the Plaintiff’s savings account).

         35.     The      January     26,     2021     account     balance     notification     from

  noticoop@cooplaspiedras.com, which shows a disposable balance of $0.90 cents, further confirms

  that Cooperativa set-off, or placed on administrative hold – which is the “functional equivalent of

  a set-off” the Consumer Debt against over $4,300.00 of funds Plaintiff held on deposit with

  Cooperativa.




                                                   6
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                         Desc: Main
                           Document Page 9 of 14



         36.      Plaintiff has, on multiple occasions, attempted to withdraw fund from her savings

  account at Cooperativa – in person – and has been told that the funds in her account are not

  available.

         37.      Defendant violated the §1666(h) of the FCBA when it proceeded to set-off the

  Credit Card Claim against the savings of the cardholder.

         38.      Defendant’s violation of the FCBA caused and resulted in economic, emotional and

  physical damages to Plaintiff. Amongst others, Cooperativa wrongfully took and converted over

  $4,300.00 of Plaintiff’s funds for themselves. In addition to the monetary damages, Cooperativas’s

  conversion resulted in severe emotional distress, pain and suffering to the Plaintiff.

         39.      As a result of Defendant’s conduct, Plaintiff is entitled to an award of statutory

  damages pursuant to 15 U.S.C.§1666 and 15 U.S.C.§1640, costs, attorney fees and punitive

  damages.

         40.      In view of the foregoing, Plaintiff respectfully requests this Honorable Court enter

  an Order to grant judgment in her favor in the following manner:

             a. find that Defendant, in violation of the FCBA (15 U.S.C. Section 1666h(a), set-offed

                a credit card debt against funds (savings) of the cardholder (Plaintiff) held on deposit

                with the card issuer (Defendant); and

             b. enter an award, in favor of Plaintiff, of statutory damages pursuant to 15 U.S.C.§1666

                and 15 U.S.C.§1640, as well as costs, attorney fees and punitive damages.

             c. granting any such further relief that this Court deems just and proper under the

                circumstances.

               COUNT II - WILLFUL VIOLATIONS OF THE AUTOMATIC STAY
                   PURSUANT TO 11 U.S.C. 362 AND CIVIL CONTEMPT

         41.      Plaintiff re-alleges each and every previous allegation as if fully established herein.

                                                    7
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                           Desc: Main
                           Document Page 10 of 14



         42.       The Automatic Stay provisions of the Bankruptcy Code, in its pertinent part, reads

  as follows:

                “(a) Except as provided in subsection (b) of this section, a petition filed under
                section 301, 302, or 303 of this title, or an application filed under section
                5(a)(3) of the Securities Investor Protection Act of 1970, operates as a stay,
                applicable to all entities, of—
                (1) the commencement or continuation, including the issuance or employment
                of process, of a judicial, administrative, or other action or proceeding against
                the debtor that was or could have been commenced before the commencement
                of the case under this title, or to recover a claim against the debtor that arose
                before the commencement of the case under this title;…
                (2) ……….…………………………………..…….…………………………..;
                (3) any act to obtain possession of property of the estate or of property from
                the estate or to exercise control over property of the estate;
                (4) any act to create, perfect, or enforce any lien against property of the estate;
                (5) …………………….………………………………………………...……..;
                (6) any act to collect, assess, or recover a claim against the debtor that arose
                before the commencement of the case under this title;”
                (7) the setoff of any debt owing to the debtor that arose before the
                commencement of the case under this title against any against the debtor, and…

         43.       The Federal Courts have concluded that both public and private creditors of debtors

  are subject to the automatic stay; even parties who are not creditors of the Estate are subject to it.

  See, In Re Clausenn 118 B.R. 1009, 1015 (Bankr. D. S. D. 1990).

         44.       Pursuant to 11 U.S.C. §362(a)(1), upon receipt of the bankruptcy filing notice and

  this Honorable Court’s Stay Order, Defendant’s employee(s), agent(s), representative(s), legal or

  otherwise, and or contractor(s) were required to STOP any and all actions “to recover a claim

  against the debtor.”

         45.       Pursuant to 11 U.S.C. §362(a)(3), upon receipt of the bankruptcy filing notice and

  this Honorable Court’s Stay Order, Defendant’s employee(s), agent(s), representative(s), legal or

  otherwise, and or contractor(s) were required to STOP “any act to obtain possession of property

  of the estate …”




                                                      8
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                       Desc: Main
                           Document Page 11 of 14



          46.     On its bankruptcy Schedule E/F, Plaintiff included Defendant’s alleged credit card

  debt as an unsecured creditor (hereinafter referred to as the the “Pre-petition Debt”). See, Dk. #1,

  pg. *29.

          47.     The Clerk of this Honorable Court sent notice of the bankruptcy petition was to

  Defendant. See, Dk. #8.

          48.     In fact, Defendant’s actual knowledge of the bankruptcy case is confirmed by the

  fact that on February 11, 2021 Defendant filed a Proof of Claim. See, Proof of Claim #2.

          49.     At all relevant times, Defendant, its employee(s), agent(s), representative(s), legal

  or otherwise, and or contractor(s) had actual knowledge of the filing of the Plaintiff’s Bankruptcy

  Petition and of the Automatic Stay Provisions of the Bankruptcy Code in effect.

          50.     At no time since the filing of the Bankruptcy Case on January 17, 2021, did

  Cooperativa seek relief from the Automatic Stay under Section 362.

          51.     At no time since the filing of the Bankruptcy Case on June 17, 2021, did

  Cooperativa obtain an Order Lifting the Automatic Stay.

          52.     After the filing of the Voluntary Petition, and notwithstanding having actual

  knowledge of the Bankruptcy, and despite not having even filed a Motion for Relief of Stay much

  less having obtained an Order Lifting the Automatic Stay, Cooperativa continued with collection

  efforts against the Plaintiff.

          53.     The unauthorized collections efforts included, in violation of Section 362, the

  taking, exercising control, and proceeding to set-off, unlawfully, Plaintiff’s alleged Pre-Petition

  Debt against Plaintiff’s savings account.




                                                    9
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                         Desc: Main
                           Document Page 12 of 14



         54.      A set-off, or even an extended administrative freeze, in absence of an Order lifting

  the automatic stay, violates Section 362 of the Bankruptcy Code. See, Cordero v. Coop A/C

  Isabela, Slip Opinion, Case #12-02554 (BKT), June 12, 2014.

         55.      The unauthorized collections efforts included, but were not limited to, continuing

  to send Plaintiff collection letters and monthly statements during the months of February, March,

  April, May, and June, in violation of Section 362.

        56.       Plaintiff has been injured by a willful violation of the automatic stay provided by

  11 U.S.C. § 362; as such, is entitled to recover actual damages, including costs, attorneys' fees,

  and punitive damages.

        57.       Section 362 of the Bankruptcy Code provides individual debtors with a powerful

  tool to safeguard the benefits of the automatic stay and to discourage violations of it. Putnam v.

  Rymes Heating Oils, Inc. (In re Putnam), 167 B.R. 737, 741 (Bankr.D.N.H.1994). It provides that

  "an individual injured by any willful violation of a stay provided by this section shall recover actual

  damages, including costs and attorneys' fees, and, in appropriate circumstances, may recover

  punitive damages." 11 U.S.C. § 362(k).

        58.       Defendant’s violation of the Automatic Stay caused Plaintiff to lose over $4,300.00

  in her savings account.

        59.       Defendant’s violation of the Automatic Stay caused Plaintiff to incur in actual

  damages like attorney expenses and other costs associated with inquiring from counsel why,

  despite the automatic stay, her funds had been withdrawn and why she was subject to receiving

  post-petition collection efforts.




                                                    10
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                        Desc: Main
                           Document Page 13 of 14



         60.      Defendant’s violation of the Automatic Stay also caused plaintiff emotional

  damages, like distress and severe headaches, associated with losing over $4,300.00 as well as being

  subjected to post-petition collection efforts.

         61.      Defendant’s unlawful actions and omissions, as well as its false, unfair and

  deceptive actions, were the direct and proximate cause of Plaintiff’s injuries and damages.

         62.      Any potential bona fide error defense which relies upon Defendant’s mistaken

  interpretation of the legal duties imposed upon them by the law would fail as a matter of law.

         63.      As a result of Defendant’s conduct, Plaintiff is entitled to an award of statutory

  damages pursuant to 11 U.S.C.§362(k).

         64.      As a result of Defendant’s conduct, Plaintiff is entitled to an award of costs and

  attorney fees pursuant to 11 U.S.C.§362(k).

         65.      As a result of Defendant’s conduct, Plaintiff is entitled to an award of

  compensatory damages in the amount of no less than $50,000.00 for actual damages, including

  economic losses, emotional suffering, mental anguish and the deliberate disruption of Plaintiffs’

  financial rehabilitation efforts.

         66.      Defendant’s intentional and deliberate actions were intentional or, at a minimum,

  in reckless disregard of this Honorable Court's orders, namely the Automatic Stay Order, for

  which punitive damages in the amount of no less than $50,000.00 should be awarded to Plaintiff.

         67.      In view of the foregoing, Plaintiff respectfully requests this Honorable Court enter

  an Order to grant judgment in her favor in the following manner:

            a. declare that Defendant’s policies and practices are unlawful and in violation of the

                automatic stay provided by the Section 362 of the Bankruptcy Code.




                                                   11
Case:21-00066-ESL13 Doc#:117 Filed:08/28/21 Entered:08/28/21 16:58:07                   Desc: Main
                           Document Page 14 of 14



           b. enter judgment in favor of Plaintiff and against Defendant, for actual damages,

              statutory damages, costs, and reasonable attorney’s fees as provided by 11 U.S.C. §

              362(k).

           c. granting any such further relief that this Court deems just and proper under the

              circumstances.

       WHEREFORE, in view of the foregoing, Plaintiff respectfully requests this Honorable

  Court enter a Judgment in Plaintiff’s favor, granting Plaintiff the remedies requested in this

  Complaint and such other remedies as may be fair and equitable.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this August 28th day of August 2021.

                                                      THE BATISTA LAW GROUP, PSC.
                                                      P.O. Box 191059
                                                      San Juan, PR. 00919
                                                      Telephone: (787) 620-2856
                                                      Facsimile: (787) 777-1589

                                                      /s/ Jesus E. Batista Sánchez
                                                      Jesus E. Batista Sánchez, Esq.
                                                      USDC-PR No. 227014
                                                      E-mail: jeb@batistasanchez.com

                                                      /s/ William Rivera Vélez
                                                      William Rivera Vélez, Esq.
                                                      USDC-PR No. 229408
                                                      E-mail: wrv@batistasanchez.com




                                                12
